Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 11-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/26/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over ENSOR et al (US 2016/0195488) in view of Ferain et al (US 2010/0233226).
Regarding claim 1, ENSOR et al disclose a composite array electrode having a microelectrode array substrate comprising support 14. A modification layer 19a is formed on a surface of a microelectrode of the microelectrode array substrate 14. The modification layer 
ENSOR et al does not disclose the material for the electrically conductive layers 8 comprises one or more of nano platinum, nano iridium, conductive polymer and carbon nanotubes.
Ferain et al disclose attaching an electroactive conjugated polymer 4 to an electrically conducting surface in an electrode array. See paragraph [0054] in Ferain et al..
One of ordinary skill in the art would have found it desirable to combine a conductive polymer to the conductive layers 8 in ENSOR et al to achieve a reversible redox reaction when a voltage is applied to layers 8. The skilled artisan would have found it obvious to combine the teachings of Ferain et al with the conductive layers 8 in ENSOR et al because the teachings of Ferain et al are directed to a similar art of microelectrode array substrate structures.  
Regarding claim 2, the electrically conductive polymer comprises one or more of polyaniline, polypyrrole and polythiophene. See paragraphs [0025] and [0092] in Ferain et al. 
Regarding claim 3, it would have been obvious to form the thickness of each of the electrically conductive layers to a lateral dimension of 6 to 60 m because a thickness slightly above 1 micron is sufficient and achieve the desired results of a lateral dimension of 6 to 60 m.  See paragraph [0057] in Ferain et al. 
Regarding claim 4, a plurality of the electrically conductive layers 8 are arranged on the surface of the microelectrode in an array.  See Fig.1 in ENSOR et al.

Regarding claim 6, the electrically conductive layers have a thickness of 0.02 to 10 m.  See paragraph [0049] in ENSOR et al.   
Regarding claim 7, an allowable difference between the thickness of the edge of the electrically conductive layers and the thickness of the central region of the electrically conductive layers is less than 0.1 m.  
Regarding claim 8, the cross-sectional shape of the electrically conductive layers comprises a polygon.  See Fig.1 in ENSOR et al.
Regarding claim 9, ENSOR et al discloses silicone material for the insulating layer. See paragraph [0049] in ENSOR et al.     
Regarding claim 10, limitations of the carbon nanotubes being single-walled or multi-walled carbon nanotubes, and the carbon nanotubes having a pore size of 30 to 45 m are beyond the conductive polymer limitation relied upon for the prior art rejection.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/13/2022